Per curiam.
Appellant wife appeals a judgment of divorce granted after a trial by the court on her husband’s counterclaim. The wife had voluntarily dismissed her complaint which sought a divorce and alimony, and the husband had withdrawn his demand for jury trial.
The wife contends that she was denied the right to trial by jury, that the trial court erred in denying, without hearing, her motion to dismiss her husband’s counterclaim based upon her allegation of reconciliation and resumption of cohabitation, that the grant of divorce and denial of alimony was contrary to the law and the evidence and based upon a misunderstanding of the evidence and consideration of irrelevant evidence, and that the wife was denied a fair and unbiased trial.
We find no reversible error.

Judgment affirmed.


Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.

J. C. Rary, Robert Hoyt, for appellant.
Spence, Garrett & Spence, William Edward Spence, for appellee.